ACCEPTED
                                                                                                         141500078CV
                                                                                         FOURTEENTH COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  2/5/2015 10:53:25 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                CLERK

                                          CAUSE NO. 978206

CC AUTO BROKERS, INC.                            §         IN THE COUNTY C OURT AT LAW
                                                 §                                FILED IN
                                                                           14th COURT OF APPEALS
VS.                                              §         NUMBER F OUR (4) HOUSTON, TEXAS
                                                 §                         2/5/2015 10:53:25 AM
ELITE COLLISION CENTER, ET AL                    §         H ARRIS COUNTY, TEXAS
                                                                           CHRISTOPHER A. PRINE
                                                                                    Clerk
                                         NOTICE OF APPEAL

       Notice is hereby given that the Defendant, Elite Collision Center, et al, appeals from the Final

Judgment signed December 15, 2014, the order overruling Defendant’s Motion for Directed Verdict

(and the overruling of those motions by operation of law previously), and all adverse interlocutory

rulings that merged into the judgment.

       The Final Judgment and all orders were signed in Cause No. 978206; CC Auto Brokers, Inc.

vs. Elite Collision Center, et al; In The County Court At Law Number Four (4) of Harris County,

Texas. The appeal will be to the Fourteenth Court of Appeals

                                                       Respectfully submitted,

                                                       THE HARRIS LAW FIRM

                                                       By:___/s/___________________
                                                          MICHAEL R. HARRIS
                                                           State Bar No. 24025414
                                                       1330 Post Oak Blvd., Suite 2550
                                                       Houston, Texas 77056
                                                       Telephone No. 713-864-6401
                                                       Facsimile No. 713-877-8669

                                                       ATTORNEY FOR DEFENDANT

                                  CERTIFICATE OF SERVICE

        A true copy of Defendant’s Notice of Appeal was served on Friday, January 16, 2015, by
hand delivery, certified mail, return receipt requested, and/or fax, and/or email to the following
counsel of record Marc Wojciechowski, Wojciechowski & Associates, P.C. 17447 Kuykendahl
Road, Suite 200 Spring, Texas 77379.

                                                               __/s/_________________________
                                                               Michel Harris

                                                  1